DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority benefits from JP2019-052902 filed in Japan on 03/20/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 is considered by the examiner.
Allowable Subject Matter
Claims 1, 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of claim 1, includes “an electronic device configured to display a VR image on a display unit, the electronic device having a memory and at least one processor and/or at least one circuit to perform the operations of the following units: an operating unit configured to accept a user operation for moving touch position on the display unit; a posture detection unit configured to detect a change in a posture of the electronic device; a determining unit configured to determine a display direction based on a movement distance of the touch position or an amount of the change in the posture of the electronic device; and a display control unit configured to 1) control the display unit to display a partial region of a VR image in accordance with the display direction determined based on the amount of the change in the posture of the electronic device regardless of 
The invention of claim 11 includes, “a method of controlling an electronic device that displays a VR image on a display unit, the method comprising: a step of accepting a user operation for moving touch position on the display unit; a step of detecting a change in a posture of the electronic device; a step of determining a display direction based on a movement distance of the touch position or an amount of the change in the posture of the electronic device; and a step of 1) controlling the display unit to display a partial region of a VR image in accordance with the display direction determined based on the amount of the change in the posture of the electronic device regardless of whether the display direction determined based on the amount of the change in the posture of the electronic device is larger than a predetermined angle or not, 2) controlling the display unit to display the partial region of the VR image in accordance with the display direction determined based on the movement distance of the touch position if the display direction determined based on the movement distance of the touch position is smaller than the predetermined angle and 3) controlling the display unit to change over to another VR image and display another VR image instead of displaying the partial region of the VR image if the display direction 
None of the prior arts of record discloses each of these subject matter as claimed in claims. 
For example, JIANG et al., US2020/0334893A1, discloses para 0180, “the terminal renders, according to the real-time angle and the real-time position information of the camera, the partial information of at least one target virtual scene in an area corresponding to the first scene conversion trigger. Then the terminal displays a hybrid virtual-real image through a display screen. In this embodiment of this application, dimensionality reduction is performed on each of the plurality of three-dimensional scenes to obtain a corresponding two-dimensional planar scene, and then the plurality of two-dimensional planar scenes are overlaid to overlay a plurality of virtual scenes.”
 	 However, JIANG fails to disclose the subject matter incorporating the movement and direction thresholds which are set to compare with the incoming values. 
 
Accordingly, the independent claims 1, 11-12 are allowed. The dependent claims 2-10 are allowed based on their respective dependencies from the independent claim 1. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627